Title: General Orders, 27 April 1776
From: Washington, George
To: 



Head Quarters, New York, April 27th 1776
Parole Camden.Countersign Chatham.


The riotous Behaviour of some Soldiers of the Continental Army, yesterday, and the Evening before, has filled the General with much regret, and concern; and lays him under the disagreeable necessity of declaring, that if the like behaviour should be practiced again, the Authors will be brought to the severest punishment if taken, or treated as a common Enemy, if they dare to resist—Men are not to carve out Remedies for themselves—If they are injured in any respect, there are legal Modes to obtain relief; and just Complaints will always be attended

to, and redressed. It should be the pride of a Soldier, to conduct himself in such a manner, as to obtain the Applause, and not the reproach of a people, he is sent to defend; and it should be the business, as it is the duty of an Officer to inculcate and enforce this doctrine.
The Honorable the Continental Congress having been pleased to order a Brigadier General, and six more Battalions to be immediately sent to Canada; His Excellency directs the Colonels, or commanding Officers of the Regiments of Stark, [James] Reed, Wayne, Irvine, Dayton and Winds, to prepare their Corps for immediate embarkation: The Qr Mr General will forthwith provide Vessels; and the Commissary General, Provisions; and General Sullivan will order every Regiment to embark, and sail, with all convenient expedition.
The Honorable the Continental Congress, in consideration of the four last named Regiments, being order’d out of the middle Colonies, are pleased to direct them to be put upon the same pay with those already upon more remote service—which Pay is to commence, from the first day of May next.
Col. Stark’s, and Col. Read’s Regiments, to be ready to be mustered to morrow morning, at eight O’Clock, upon the Common near the Park of Artillery.
All Officers, non-Commission’d Officers, and Soldiers, at present absent from the Regiments, commanded by the Colonels, Wayne, Irvine, Dayton, and Winds, are forthwith order’d to join their respective Corps.
Col. McDougall, and Col. Ritzema’s Regiments, to parade on Monday Morning at Ten o’Clock, upon the Common to be reviewed.
William Hains of Capt. Dentons Company, in Col. Ritzema’s Regiment, tried at a late General Court Martial whereof Col. Baldwin was President, for “Desertion”—The Court finding the Prisoner guilty of the Charge, do sentence him to be whipped Twenty-five Lashes on his bare back. The General approves the sentence, and orders it to be put in execution on Monday Morning, at the Head of the regiment.
